                Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 1 of 8




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9   UNITED STATES OF AMERICA,
                                                             Case No. 3:15-CR-00038-RCJ-WGC
10                   Plaintiff,                                       3:20-CV-00240-RCJ

11   vs.                                                                    ORDER
12   LEE OROZCO,
13                   Defendant.
14

15          Defendant moves this Court to vacate, set aside, or correct his conviction and sentence

16   under 28 U.S.C. § 2255, arguing that Rehaif v. United States, 139 S. Ct. 2191 (2019), retroactively

17   rendered the indictment fatally defective. Thorough review of the record demonstrates

18   conclusively that Defendant is neither entitled to relief nor a certificate of appealability. The Court

19   therefore denies the motion.

20                                      FACTUAL BACKGROUND

21          In 2015, Defendant was indicted for one count of violating 18 U.S.C. §§ 922(g)(1),

22   924(a)(2). (ECF No. 1.) The indictment stated:

23          On or about April 16, 2015, in the State and District of Nevada, [Defendant], having
            been convicted of a crime punishable by imprisonment for a term exceeding one
24          year in the Second Judicial District Court in and for the County of Washoe, Nevada,


                                                    1 of 8
                Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 2 of 8




 1           to wit: Grand Larceny, on or about March 4, 2014; did knowingly possess a Ruger
             semiautomatic .40 caliber pistol, Model SR40C, bearing serial number 343-22877,
 2           said possession being in and affecting commerce; in violation of Title 18, United
             States Code, Sections 922(g)( 1) and 924( a)(2).
 3

 4   (Id.) In 2016, Defendant pleaded guilty to the charged offense. (ECF No. 22.) Three years later,

 5   the Supreme Court issued Rehaif, holding that the word “knowingly” in § 924(a)(2) must be

 6   applied to both the status element and the possession element of § 922(g). 1 Id. at 2200. Within one

 7   year of the Supreme Court issuing Rehaif, Defendant filed this § 2255 motion. (ECF No. 37.)2

 8                                          LEGAL STANDARD

 9           A prisoner in custody “may move the court which imposed the sentence to vacate, set aside

10   or correct the sentence” where the sentence is unconstitutional or unlawful, the court lacked

11   “jurisdiction to impose such sentence,” “the sentence was in excess of the maximum authorized

12   by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). This remedy is available

13   only where the error is jurisdictional, constitutional, contains “a fundamental defect which

14   inherently results in a complete miscarriage of justice,” or includes “an omission inconsistent with

15   the rudimentary demands of fair procedure.” Hill v. United States, 368 U.S. 424, 428 (1962). A

16   petitioner must prove, by a preponderance of the evidence, any grounds for vacating or modifying

17   a sentence. Johnson v. Zerbst, 304 U.S. 458, 468–69 (1938).

18
     1
19     Defendant claims that Rehaif mandates that the Government must prove both that a defendant
     knew of his felony status and knew that this status prohibited him from possessing a firearm. This
20   is error. Following Rehaif, the entirety of the Government’s burden for a conviction under
     § 922(g)(1) is to prove “(1) the defendant was a felon; (2) the defendant knew he was a felon;
21   (3) the defendant knowingly possessed a firearm or ammunition; and (4) the firearm or
     ammunition was in or affecting interstate commerce.” United States v. Benamor, 937 F.3d 1182,
22   1186 (9th Cir. 2019), cert. denied, 140 S. Ct. 818 (2020).
     2
       This motion is only timely if Rehaif applies retroactively. The courts are divided on this issue.
23   Compare, e.g., In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (“[Rehaif] was not made
     retroactive . . . .”), with e.g., United States v. Dace, No. 16-CR-00383-RBJ, 2020 WL 3603678, at
24   *5 (D. Colo. June 24, 2020) (“Rehaif . . . applies retroactively to cases on collateral review . . . .”).
     This Court will assume that Rehaif applies retroactively for the purposes of this motion.

                                                     2 of 8
                  Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 3 of 8




 1          A court should deny the petition without an evidentiary hearing if the record “conclusively

 2   show[s] that the prisoner is entitled to no relief.” § 2255(b); accord Shah v. United States, 878

 3   F.2d 1156, 1160 (9th Cir. 1989). Otherwise, a court should serve notice upon the government and

 4   grant a hearing to make the necessary findings of fact and conclusions of law to rule on the petition.

 5   § 2255(b).

 6          Upon denial, a court should determine whether to issue a certificate of appealability. Rules

 7   Governing § 2255 Proceedings 11(a). A certificate is appropriate when the applicant has “made a

 8   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That is, the

 9   petitioner must show that “reasonable jurists could debate whether . . . the petition should [be]

10   resolved in a different manner or that the issues presented [are] ‘adequate to deserve

11   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

12   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

13                                               ANALYSIS

14          Defendant argues that the failure of the indictment to include an allegation that Defendant

15   knew he was in the class of persons covered by § 922(g)(1) is a structural error, depriving the

16   Court of jurisdiction and rendering his conviction unconstitutional. Specifically, he claims the

17   criminal prosecution based on the defective indictment violated his Fifth Amendment right not to

18   be tried absent a valid indictment from a grand jury and his Sixth Amendment rights to notice and

19   effective assistance of counsel. Finding that it has jurisdiction and that Defendant’s guilty plea

20   waived the remaining challenges, the Court denies the motion.

21   I.     The Court has Subject-Matter Jurisdiction

22          Defendant’s first argument is that the defect in the indictment deprived this Court of

23   jurisdiction over his case. (ECF No. 37 at 14–16.) Although he is correct that the indictment in this

24   case is defective, this defect does not deprive this Court of jurisdiction.


                                                    3 of 8
                Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 4 of 8




 1          Framing the issue in such a way is not without consequence because, if true, Defendant did

 2   not waive this issue—he could not have. See, e.g., Louisville & Nashville R.R. Co. v. Mottley, 211

 3   U.S. 149, 152 (1908); see also United States v. Ratigan, 351 F.3d 957, 962 (9th Cir. 2003)

 4   (analyzing subject-matter jurisdiction of a criminal case despite procedural default). Defendant

 5   notes that district courts have jurisdiction over “all offenses against the laws of the United States,”

 6   18 U.S.C. § 3231, and argues that, since the indictment fails to state an offense, this Court lacks

 7   jurisdiction. While prior Ninth Circuit cases have held that a failure to state a claim in an indictment

 8   is a jurisdictional issue, see, e.g., United States v. Montilla, 870 F.2d 549, 552 (9th Cir. 1989)

 9   (citing United States v. Broncheau, 597 F.2d 1260, 1262 n. 1 (9th Cir. 1979)), the Supreme Court

10   has overruled these cases in United States v. Cotton, 535 U.S. 625 (2002). See United States v.

11   Salazar-Lopez, 506 F.3d 748, 754 n.5 (9th Cir. 2007) (recognizing that Cotton overruled the

12   circuit’s prior precedent).

13          In Cotton, the superseding indictment “did not allege any of the threshold levels of drug

14   quantity that lead to enhanced penalties under [21 U.S.C.] § 841(b),” which defendants did not

15   object to before trial. Cotton, 535 U.S. at 628. During the pendency of the their appeal to the Fourth

16   Circuit, the Supreme Court held, in an unrelated case that “[o]ther than the fact of a prior

17   conviction, any fact that increases the penalty for a crime beyond the prescribed statutory

18   maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Apprendi v. New

19   Jersey, 530 U.S. 466, 490 (2000). The Fourth Circuit therefore found this omission from the

20   indictment to deprive the court of subject-matter jurisdiction and vacated the sentences. United

21   States v. Cotton, 261 F.3d 397, 407 (4th Cir. 2001). The Court found jurisdiction and reversed,

22   noting that it “some time ago departed from [the] view that indictment defects are ‘jurisdictional.’”

23   Cotton, 535 U.S. at 631; see Lamar v. United States, 240 U.S. 60, 65 (1916) (“The objection that

24   indictment does not charge a crime against the United States goes only to the merits of the case.”);


                                                    4 of 8
                Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 5 of 8




 1   United States v. Williams, 341 U.S. 58, 66 (1951) (“[T]hat the indictment is defective does not

 2   affect the jurisdiction of the trial court to determine the case presented by the indictment.”).

 3          Attempting to distinguish Cotton, Defendant advocates for a narrow reading of the opinion.

 4   Defendant claims that since the omitted facts in the indictment went toward sentencing, the

 5   indictment, while defective, still stated a federal crime and, for that reason, the Supreme Court still

 6   had jurisdiction in the case. On the other hand, the indictment in the instant case, Defendant argues,

 7   omitted a fact that went to an element of the underlying crime. In making this argument, however,

 8   Defendant contravenes the text of the Court’s reasoning and lower courts’ ubiquitous interpretation

 9   of the case.

10          First, the Supreme Court failed to provide for the caveat that Defendant propounds. It,

11   rather, spoke broadly, stating, “[D]efects in an indictment do not deprive a court of its power to

12   adjudicate a case.” Cotton, 535 U.S. at 630. Second, lower courts have rejected Defendant’s

13   reading of Cotton. For example, the Ninth Circuit held that the failure to include the mens rea

14   element of a crime—as Defendant claims here—does not deprive a court of jurisdiction. United

15   States v. Velasco-Medina, 305 F.3d 839, 845–46 (9th Cir. 2002) (overruled on other grounds as

16   recognized in United States v. Aguila-Montes de Oca, 655 F.3d 915, 923 (9th Cir. 2011)). It stated

17   that the defendant’s argument to the contrary was “untenable in light of [Cotton.]” Id.

18          To support his contention, Defendant points to a case from the Eleventh Circuit, United

19   States v. Izurieta, 710 F.3d 1176 (11th Cir. 2013). In that case, the court held that there was no

20   subject matter jurisdiction when the indictment alleged that the defendant violated a regulation

21   that only carried civil penalties and not a criminal statute. Id. at 1179. The Eleventh Circuit,

22   however, later distinguished Izurieta on that ground and stated, “The district court’s power over

23   [a criminal] case did not vanish simply because the indictment omitted one element of the charged

24   offense.” United States v. Brown, 752 F.3d 1344, 1353 (11th Cir. 2014).


                                                    5 of 8
                Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 6 of 8




 1           Indeed, at least three circuits—including the Eleventh Circuit—and this District have

 2   squarely addressed Defendant’s argument and rejected it. See, e.g., United States v. Hobbs, 953

 3   F.3d 853, 856 (6th Cir. 2020); United States v. Moore, 954 F.3d 1322, 1332 (11th Cir. 2020);

 4   United States v. Balde, 943 F.3d 73, 92 (2d Cir. 2019); United States v. Dillard, No. 2:09-CR-

 5   00057-JAD-GWF, 2020 WL 2199614, at *4 (D. Nev. May 6, 2020). This Court likewise finds that

 6   the defect is not a jurisdictional issue.

 7   II.     The Remaining Claims are Barred by Defendant’s Guilty Plea

 8           Satisfied that this Court has jurisdiction, it turns to Defendant’s remaining claims that the

 9   defects in the indictment violated his Fifth and Sixth Amendment rights. The Court finds that these

10   claims are barred by Defendant’s guilty plea.

11           In Tollett v. Henderson, 411 U.S. 258 (1973), the Supreme Court addressed whether it

12   could consider a challenge to a grand jury proceeding for the first time through a habeas challenge

13   after the defendant pleaded guilty. The Court held that “a guilty plea represents a break in the chain

14   of events which has preceded it in the criminal process.” Id. at 267. A defendant therefore may not

15   “raise independent claims relating to the deprivation of constitutional rights that occurred prior to

16   the entry of [a] guilty plea. He may only attack the voluntary and intelligent character of the guilty

17   plea by showing that the advice he received from counsel [was constitutionally inadequate].” Id.

18           Despite the broad language of this rule, the Court has recognized an exception to it: a claim

19   may be brought where it “implicates ‘the very power of the State’ to prosecute the defendant.”

20   Class v. United States, 138 S. Ct. 798, 803 (2018) (quoting Blackledge v. Perry, 417 U.S. 21, 30

21   (1974)). This exception is narrow and only applies where “the government cannot prosecute the

22   defendant at all.” United States v. Chavez-Diaz, 949 F.3d 1202, 1208 (9th Cir. 2020); see, e.g.,

23   Menna v. New York, 423 U.S. 61, 62 (1975) (double jeopardy); Blackledge, 417 U.S. at 30–31

24   (vindictive prosecution); Class, 138 S. Ct. at 801–02 (constitutionality of the criminal statute). In


                                                   6 of 8
                Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 7 of 8




 1   such instances, the Court distinguished Tollett on the basis that these alleged antecedent violations

 2   could not “have been ‘cured’ through a new indictment.” Class, 138 S. Ct. at 805 (quoting

 3   Blackledge, 417 U.S. at 30).

 4           This rule applies even if the alleged defect in the indictment is structural. See United States

 5   v. Moussaoui, 591 F.3d 263, 280 n.12 (4th Cir. 2010), as amended (Feb. 9, 2010). A “structural”

 6   defect is a “fundamental flaw,” which is “never . . . thought [to be] harmless” and “undermines the

 7   structural integrity of the criminal tribunal itself.” Vasquez v. Hillery, 474 U.S. 254, 263–64

 8   (1986). Although Tollett did not explicitly discuss whether the underlying constitutional defect—

 9   the charge that the government had systematically excluded racial minorities from the grand jury—

10   was structural, such discrimination was a well-established structural defect by the time Tollet was

11   decided. See id. at 261–62 (collecting cases for this proposition dating back to 1881).

12           Defendant neither argues that he entered into the plea agreement unknowingly or

13   involuntarily through ineffective assistance of counsel nor that the Government could not

14   prosecute him for the crime. Rather, all of the arguments he raises—that the defect in the

15   indictment infringed on his right to be free from prosecution absent a valid grand jury indictment

16   and his rights to adequate counsel and notice—could be remedied by a new indictment. Although

17   this reasoning has not been directly addressed by the Ninth Circuit, two other circuits have held

18   that the Tollett rule bars habeas relief based on defects in the indictment because of Rehaif. United

19   States v. Lavalais, 960 F.3d 180, 186 (5th Cir. 2020) (“To the extent [the defendant] argues his

20   indictment is fatally defective because it did not contain an element of the offense under § 922(g),

21   he failed to preserve that claim by pleading guilty.” (citing Class, 138 S. Ct. at 804–05)); United

22   States v. Dowthard, 948 F.3d 814, 817 (7th Cir. 2020) (“[A] guilty plea waive[s the] right to assert

23   that the indictment fail[s] to state an offense.”). Defendant’s guilty plea therefore bars these claims.

24   ///


                                                    7 of 8
               Case 3:20-cv-00240-RCJ Document 3 Filed 08/25/21 Page 8 of 8




 1   III.   Certificate of Appealability

 2          As the Court denies the petition, it must determine whether to issue a certificate of

 3   appealability. Defendant has not shown that reasonable jurists would debate these claims nor that

 4   the claims should proceed further. See Slack, 529 U.S. at 484. Rather, as discussed above, binding

 5   precedent clearly forecloses them. The Court therefore declines to issue a certificate of

 6   appealability.

 7                                           CONCLUSION

 8          IT IS HEREBY ORDERED that Defendant’s Motion to Vacate, Set Aside, or Correct

 9   Sentence (ECF No. 37) is DENIED.

10          IT IS FURTHER ORDERED that no certificate of appealability shall issue.

11          IT IS FURTHER ORDERED that the Clerk shall ENTER a separate and final judgment

12   under Federal Rule of Civil Procedure 58(a) as directed by Kingsbury v. United States, 900 F.3d

13   1147 (9th Cir. 2018).

14          IT IS SO ORDERED.

15   Dated August 25, 2021.

16

17                                                _____________________________________
                                                            ROBERT C. JONES
18                                                       United States District Judge

19

20

21

22

23

24

                                                 8 of 8
